Title: To James Madison from Louis ([Lewis?] Formon, 25 March 1808
From: Formon, Louis ([Lewis?]
To: Madison, James



Sir!
Point Peter Gpe March 25th. 1808

The foregoing is a copy of my last respects to you, since which nothing new has occurred here; a very Strict blockade of the island Continues from the part of the British, but the Colony is on a footing not to leave the least apprehension of an outward attack.
Herewith inclosed I have the honor to transmit to you, my account of disbursements, for the Months of January, February & March 1808; each item Supported by Satisfactory vouchers, and the account amounting to 160.3/ 100 Dollars.  For reimbursement thereof I have taken this day the liberty to draw on you, favor Joseph Daraguy at 15 days Sight, and request you would be so good as to have it forwarded after acceptance to Joseph D’araguy Esqr. Newark (New Jersey.).  I remain with a high Consideration and great respect Sir, your most respectful very Humble Servant

Ls. Formon

